PER CURIAM.
We affirm the defendant’s numerous convictions and sentences.
We disagree with the defendant’s contention that his probationary split sentence of twelve years imprisonment followed by three years probation was improper. See Poore v. State, 531 So.2d 161 (Fla.1988).
In case number 89-276, we strike the fine imposed pursuant to section 775.0835, Florida Statutes (1987), because there was no showing of the statutory requirement that the offenses involved resulted in the injury or death to the victim.
Affirmed, as modified by this opinion.
SCHEB, A.C.J., and FRANK and ALTENBERND, JJ., concur.